Case: 19-30876     Document: 00515740253         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 10, 2021
                                  No. 19-30876                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Deshawn Lomas, also known as D.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                           USDC No. 3:06-CR-158-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          In 2007, Deshawn Lomas, federal prisoner # 02686-095, pleaded
   guilty to: one count of conspiracy to possess, with intent to distribute,
   methylenedioxymethamphetamine and 50 grams or more of cocaine base, in
   violation of 21 U.S.C. § 846 (Count One); four counts of distribution of five


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30876       Document: 00515740253          Page: 2   Date Filed: 02/10/2021




                                     No. 19-30876


   grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1) (Counts
   Two through Five); one count of distribution of 50 grams or more of cocaine
   base, in violation of 21 U.S.C. § 841(a)(1) (Count Six); and possession of
   cocaine, in violation of 21 U.S.C. § 844(a) (Count Seven). The presentence
   investigation report deemed Lomas a career offender under the Sentencing
   Guidelines, giving him a Guidelines range of 262- to 327-months’
   imprisonment and 10-years’ supervised release. The district court sentenced
   Lomas to, inter alia, 300-months’ imprisonment and 10-years’ supervised
   release. Lomas did not appeal.
            Now, he challenges the court’s denial of his 2019 motion for a reduced
   sentence pursuant to § 404 of the First Step Act of 2018 (First Step Act).
   Reducing a sentence pursuant to the First Step Act is generally reviewed for
   abuse of discretion. United States v. Jackson, 945 F.3d 315, 319 (5th Cir.
   2019).     Along that line, a resentencing court has broad discretion in
   determining resentencing because “nothing in [§ 404] shall be construed to
   require a court to reduce any sentence”. First Step Act, § 404(c). On the
   other hand, a court abuses its discretion when it “makes an error of law or
   bases its decision on a clearly erroneous assessment of the evidence”. United
   States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011) (internal quotation marks
   and citation omitted).
            The Fair Sentencing Act of 2010 (made retroactive by the First Step
   Act) lowered, inter alia, Lomas’ supervised-release range to eight years.
   Notwithstanding the court’s reducing his supervised-release term to eight
   years, Lomas contends the court erred in denying him a reduction in his
   imprisonment sentence. He maintains the court relied on an inaccurate
   assumption it lacked the authority to vary his unchanged Guidelines
   sentencing range—262- to 327-months’ imprisonment—when it declined to
   reduce his sentence because “the original sentencing judge imposed a
   [G]uideline sentence”.



                                          2
Case: 19-30876      Document: 00515740253          Page: 3    Date Filed: 02/10/2021




                                    No. 19-30876


          The district court did not misinterpret its authority under the First
   Step Act. Rather, it exercised its discretion by declining to impose a
   downward variance for Lomas’ imprisonment sentence. See United States v.
   Carr, 823 F. App’x 252, 254–55 (5th Cir. 2020) (rejecting the same
   contention regarding a district court’s interpretation of its discretion under
   the Fair Step Act); United States v. Pino Gonzalez, 636 F.3d 157, 160 (5th Cir.
   2011) (holding an unpublished case is “highly persuasive” where it has
   “explicitly rejected the identical argument [defendant] advances”); see also
   United States v. Batiste, 980 F.3d 466, 478 (5th Cir. 2020) (affirming the
   district court’s denial of a sentence reduction for a still-within-Guidelines
   sentence because the court, “having evaluated all pertinent factors, simply
   exercised its statutory discretion to deny the motion”).
          In addition, Lomas asserts the court’s use of an inapplicable form in
   its ruling evinces the court’s misapprehension of its discretion to reduce his
   sentence. Even if an improper form was used, the court stated it “chooses”
   not to impose a downward variant sentence—obviating any inference the
   court felt bound by the form. See Carr, 823 F. App’x at 255 n.2 (rejecting the
   same claim). Lomas fails to demonstrate the requisite abuse of discretion
   regarding the court’s use of the form or its statement of reasons for denying
   the motion.
          AFFIRMED.




                                         3